NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 18-3132
                                   ________________

                                     NANCY WEST,
                                              Appellant

                                             v.

                     NORTHAMPTON CLINIC COMPANY, LLC;
                              TANYA SEGAL
                             ________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                             (D.C. Civil No. 5-17-cv-02101)
                      District Judge: Honorable Jeffrey L. Schmehl
                                   ________________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  on April 18, 2019

         Before: AMBRO, GREENAWAY, JR., and SCIRICA, Circuit Judges.

                                 (Filed: August 14, 2019)


                                   ________________

                                       OPINION *
                                   ________________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
SCIRICA, Circuit Judge.

       Plaintiff–Appellant Nancy West contends Defendant–Appellee Northampton

Clinic Company (NCC) violated the Americans with Disabilities Act (ADA) when it

terminated her employment. West says her post-traumatic stress disorder (PTSD)

unlawfully motivated NCC’s employment decision. But NCC offers a competing view: it

terminated West because she violated hospital policy when she abandoned a patient

during the final stage of open-heart surgery. West has not refuted this legitimate,

nondiscriminatory justification. We will affirm the trial court’s grant of summary

judgment and entry of judgment.

                                             I.

       West worked as a cardiothoracic physician assistant at NCC-owned Easton

Hospital from 2007 until her termination in December 2014. Her job duties included

direct patient care in connection with surgeries; she conducted pre-operative evaluations

of patients, prepared them for surgery by harvesting veins and inserting catheters,

performed surgical tasks assigned by the operating surgeon, and closed incisions. West’s

responsibilities required her to remain calm and focused throughout stressful situations.

       West took leave under the Family Medical Leave Act, 29 U.S.C. §§ 2601–2654,

beginning in May 2014. She had been the victim of a harrowing assault and experienced

PTSD as a result. During West’s leave, NCC hired Tanya Segal as Vice President of

Human Resources. When it came time for West to return to work, Segal processed her

return request. The two met, according to West, prior to her return; Segal did not



                                             2
remember the meeting. West recalled Segal had asked her whether she was ready to

return to work, demanded a letter from West’s treating psychologist clearing her to return

to work, and exhibited “a certain attitude of applying a stigma toward [her].” App. 345;

see also App. 307. Segal initially rejected West’s return-to-work note because it

contemplated her need to attend “scheduled health care appointments.” App. 232. West

returned to her post in August 2014 and worked without incident for several months.

       In November 2014, West was involved in an incident that resulted in her

termination. West was assigned to assist Dr. Richard Angelico—a surgeon who, by

West’s account, had a history of belittling her and subjecting her to episodes of explosive

anger—to perform a coronary-bypass operation on a high-risk patient. Also present in the

operating room were Registered Nurses Cheryl Fleming and Lory Martini. After the

nearly twelve-hour procedure Angelico left West, the only remaining professional

qualified to directly care for the patient, to dress the incision. Martini had allegedly been

bothering West throughout the procedure, criticizing her technique and refusing to help

her. West eventually lost her patience and cursed at Martini, who responded by calling

security. West then left the operating room, announcing, “I’m quitting today right now,

bam, and I’m going to the bathroom.” App. 328. Fleming and Martini recorded

contemporaneous accounts noting West stormed out of the operating room before fixing

the patient’s severed pacing wire and securing his surgical dressing. Although West later

claimed the patient was at this point stable and dressed—despite a malfunctioning suction

and severed pacing wire—she conceded she returned to the operating room to “finish




                                              3
up.” App. 328. There she found Dr. Angelico and a medical resident attending to the

patient.

       Segal investigated this operating room incident at the prompting of the hospital’s

Chief Executive Officer and Chief Medical Officer. The executives told Segal they

understood West had lost her temper in the operating room and had “refused to complete

the surgical dressing and address the pacing wire that had been cut.” App. 147. Segal

spoke with the doctors and some of the nurses who participated in the procedure. 1 She

reviewed statements written on the day of the incident by those present. This information

generally confirmed that West became agitated and left the operating room before

finishing up with the patient. Dr. Angelico, Segal learned, returned to the operating room

to close the incision.

           Segal also interviewed West. West maintains the interview centered on her use of

profanity and denies that Segal brought up patient abandonment. 2 West explained to

Segal that she “snapped,” perhaps due to a “combination of fatigue . . . [and]

posttraumatic stress.” App. 335. West recounted her frustration with Martini, whose

alleged recalcitrance compounded the difficulty of West’s responsibilities. West

remembered Segal asking her whether she had felt like she did when she was assaulted.




1
        Segal claims she met with Fleming, but Fleming denies participating in Segal’s
investigation.
2
        Segal recalled otherwise. Her notes from the meeting indicate she “told [West]
that it was against Hospital policy to abandon a patient.” App. 8. n.4 (internal quotation
marks, citation, and emphasis omitted).

                                               4
       Segal, the Chief Medical Officer, and the Chief Executive Officer concluded the

investigation demonstrated West abandoned a patient and agreed termination was the

appropriate recourse. Segal advised West of the hospital’s decision to terminate her

employment on December 12, 2014.

       After exhausting administrative remedies, West sued NCC, its parent company

Community Health Systems, 3 and Segal. She claimed NCC violated the ADA, 42 U.S.C.

§§ 12101–12213, and the Pennsylvania Human Relations Act (PHRA), 43 Pa. Cons. Stat.

§ 951–963, by discriminating and retaliating against her on the basis of her PTSD. West

also alleged Segal violated the PHRA by aiding and abetting NCC’s supposed

discriminatory practices. See id. § 955(e). The trial court granted summary judgment to

defendants on all claims. 4 This appeal follows. 5


3
        The parties stipulated to Community Health Systems’ dismissal without prejudice.
4
        West does not contest the trial court’s determination that she conceded her ADA
retaliation claim, and in neither her opening nor reply briefs does she even mention her
PHRA claims. West has forfeited any challenges to the trial court’s holdings related to
these claims. See Geness v. Cox, 902 F.3d 344, 355 (3d Cir. 2018). Accordingly, we limit
our review to West’s ADA discrimination claim.
5
        The trial court had jurisdiction under 28 U.S.C. § 1331. We have appellate
jurisdiction under 28 U.S.C. § 1291. A trial court “shall grant summary judgment if the
movant shows that there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute of
material fact exists where “the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
(1986). We construe all facts and inferences in the light most favorable to the nonmoving
party and decline to “weigh the evidence or make credibility determinations.” Boyle v.
Cty. of Allegheny, 139 F.3d 386, 393 (3d Cir. 1998) (citation omitted). If the moving
party demonstrates the absence of a genuine dispute of material fact, the nonmoving party
“must do more than simply show that there is some metaphysical doubt as to the material
facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)
(citation omitted). It instead must provide specific facts demonstrating “a genuine issue
for trial.” Id. at 587 (internal quotation marks, citation, and emphasis omitted).

                                              5
                                               II.

                                               A.

       The ADA makes it unlawful for an employer to “discriminate against a qualified

individual on the basis of disability.” 42 U.S.C. § 12112(a). The McDonnell Douglas

burden-shifting framework governs a claim of discriminatory discharge in violation of

the ADA. See Walton v. Mental Health Ass’n of Se. Pa., 168 F.3d 661, 667–68 (3d Cir.

1999) (discussing, among other authorities, McDonnell Douglas Corp. v. Green, 411 U.S.

792 (1973)). The plaintiff must first establish a prima facie case of disability

discrimination, which involves showing: “(1) he is a disabled person within the meaning

of the ADA; (2) he is otherwise qualified to perform the essential functions of the job,

with or without reasonable accommodations by the employer; and (3) he has suffered an

otherwise adverse employment decision as a result of discrimination.” Taylor v.

Phoenixville Sch. Dist., 184 F.3d 296, 306 (3d Cir. 1999) (quoting Gaul v. Lucent Techs.,

134 F.3d 576, 580 (3d Cir. 1998)).

       Once the plaintiff makes this prima facie showing, the burden of production shifts

“to the employer to articulate some legitimate, nondiscriminatory reason for” its

employment action. McDonnell Douglas, 411 U.S. at 802. This burden is “relatively

light.” Fuentes v. Perskie, 32 F.3d 759, 763 (3d Cir. 1994). “The employer need not

prove that the tendered reason actually motivated its behavior, as throughout this burden-

shifting paradigm the ultimate burden of proving intentional discrimination always rests

with the plaintiff.” Id. (citation omitted).




                                               6
       If the employer offers a sufficient justification, the burden returns to the plaintiff

to prove by a preponderance of the evidence that the employer’s justification is merely

pretext for discrimination. See id. To do so in a manner sufficient to withstand a summary

judgment motion, “the plaintiff must point to some evidence, direct or circumstantial,

from which a factfinder could reasonably either (1) disbelieve the employer’s articulated

legitimate reasons; or (2) believe that an invidious discriminatory reason was more likely

than not a motivating or determinative cause of the employer’s action.” Id. at 764.

                                              B.

       West’s claim fails because she has not rebutted NCC’s nondiscriminatory reason

for terminating her. Even if we generously assume West has made a prima facie showing

of disability discrimination, she still cannot prevail. As noted, NCC maintains it

terminated West’s employment because she violated hospital policy by abandoning a

patient. West falls short of her “difficult burden” to establish an inference that NCC’s

rationale is pretextual. Id. at 765. She advances two arguments to contest NCC’s position

that it fired her for patient abandonment. Both fail.

       First, West challenges NCC’s understanding of the operating room incident,

arguing she did not in fact abandon the patient. This argument misses the mark. NCC

need not prove West’s conduct objectively constituted patient abandonment. She must

instead show NCC did not truly terminate her for abandoning a patient. See Capps v.

Mondelez Glob., LLC, 847 F.3d 144, 154 & n.9 (3d Cir. 2017). West cannot satisfy her

burden because the record unmistakably supports a finding that NCC acted on its

proffered reason. Segal’s report mirrors the accounts of those present during the


                                              7
operating room incident, and it follows up on conduct that jeopardized the hospital’s

responsibility to ensure patient safety. West’s quibbles with the merit of NCC’s

assessment of the operating room incident are beside the point. 6 See Fuentes, 32 F.3d at

765 (“To discredit the employer’s proffered reason . . . the plaintiff cannot simply show

that the employer’s decision was wrong or mistaken . . . .”). She must show a rational

factfinder might disbelieve the patient abandonment rationale and instead credit the

employee’s theory of discriminatory discharge. See id. But West can point to only weak

and attenuated mention of her disability that—even on this standard of review—do not so

much as hint that invidious discrimination motivated NCC. 7

       Second, West urges us to disregard NCC’s patient abandonment rationale because

it is irretrievably tainted by Segal’s unreliability. This argument too fails. West

emphasizes three inconsistencies. First, Segal claimed to have spoken with Fleming

during her investigation when Fleming denied having such a conversation. Second, Segal


6
        Her argument that Segal’s report constitutes inadmissible hearsay the trial court
should have disregarded fails for a similar reason. The report has not been offered for the
truth of the matter asserted—i.e. West’s conduct actually amounted to patient
abandonment. Rather, the report serves the non-hearsay purpose of illuminating NCC’s
reasons for terminating West.
7
        She argues, for example, Segal’s skeptical treatment of her when she sought to
return to work betrays NCC’s true, discriminatory motives. In the retaliation context, we
rejected a claim in part because a three-month gap separated “protected activity and the
adverse action.” LeBoon v. Lancaster Jewish Cmty. Ctr. Ass’n, 503 F.3d 217, 233 (3d
Cir. 2007). This temporal delay defeated “an inference of causation.” Id. West faces an
even steeper challenge, as she hopes the August interactions can help sustain her position
that NCC concocted a pretextual basis for her December firing. We find West’s theory
unconvincing. Her arguments based on Segal’s investigation fare no better. To be sure,
Segal alluded to West’s PTSD when she interviewed West. But this isolated mention of
West’s disability—even if we take it as indicative of animus—pales in comparison to the
evidence that shows NCC acted on its patient abandonment determination.

                                              8
denied speaking with West in August before her return to work, contrary to West’s

recollection. Third, Segal admitted to have claimed falsely in an email to her superior that

the hospital had “had issues with [West] in the past.” App. 242. West insists these

infirmities torpedo Segal’s report and mandate reversal of the trial court’s grant of

summary judgment. We disagree.

       These inconsistencies are unrelated to NCC’s nondiscriminatory reason for firing

West and do not create a genuine dispute of material fact. Put another way, even after

resolving each in West’s interest and drawing every plausible inference in her favor, there

is still no evidence from which to raise a dispute of fact that patient abandonment “did

not actually motivate the employment action.” Kautz v. Met-Pro Corp., 412 F.3d 463,

467 (3d Cir. 2005) (quoting Fuentes, 32 F.3d at 764). For example, whether or not Segal

spoke with Fleming, West does not deny Segal reviewed Fleming’s account of the

operating room incident, which supports NCC’s patient abandonment position. West has

not contradicted “core facts,” those that support the honesty or legitimacy of NCC’s

narrative. Id. (citations omitted). Her deposition testimony itself is generally consistent

with the core facts on which NCC relies: West left a patient in the operating room before

closing his incision and fixing a severed pacing wire. Her testimony is consistent with the

surgeons’ recollections they returned to the operating room to finish what she left

incomplete. Jeopardizing patient safety and violating hospital policy are valid reasons for

adverse employment action. Any blemishes in the investigation are insufficient to

undermine as pretext NCC’s patient abandonment rationale.

                                             III.


                                              9
      For the reasons provided, we will affirm the grant of summary judgment and entry

of judgment.




                                         10